Citation Nr: 0934602	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-09 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for an acquired psychiatric disorder, diagnosed as 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, diagnosed as PTSD.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971 
and in the Naval Reserve from July 1971 to September 1973.

This matter is on appeal from the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).   

This case was remanded by the Board in January 2009 for a 
hearing, which was held before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing is of record, 
and the appeal is ready for disposition.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, diagnosed as PTSD, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a January 2000 rating decision, the RO denied the 
Veteran's claim for PTSD.  He did not appeal, and the 
decision became final one year later.
 
2.  In August 2004, the Veteran filed to reopen his claim.  

3.  Evidence associated with the file since January 2000 is 
new and relates to an unestablished fact necessary to 
substantiate the claim.




CONCLUSION OF LAW

The evidence received since to the January 2000 rating 
decision is new and material and the requirements to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, diagnosed as PTSD, have been met.  
38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  If it finds that the 
submitted evidence is new and material, VA may then proceed 
to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the Veteran in developing the facts necessary for the 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 
209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

In October 1998, the Veteran filed a claim for entitlement to 
service connection for PTSD.  The evidence of record at the 
time included his service treatment records, personnel 
records with his DD-214, and private treatment reports from 
August 1996 to August 1998.  He was sent a request for 
stressor information, but he did not respond.  

The RO denied a claim for PTSD in January 2000, primarily on 
the basis that he failed to submit information about a 
stressor event necessary to support his claim and because the 
evidence did not show a diagnosis of PTSD.  He did not appeal 
the RO's decision and the decision became final one year 
later.  

In August 2004, the Veteran filed a claim for PTSD.  In 
support of the claim, he submitted stressor statements from 
August 2004 and March 2006, which include a February 1969 
deck log from the submarine he served on.  Additionally, he 
submitted additional service personnel records from 1968 to 
1971 and Naval Reserve performance records from 1971 to 1973.  
He also submitted a July 2008 letter from a private 
psychiatric physician diagnosing him with PTSD.  Finally, he 
testified before the Board at a hearing in May 2009.

The Board concludes that new and material evidence has been 
submitted in order to reopen his claim for entitlement to 
service connection for PTSD.  First, the Veteran has 
submitted statements and deck logs related to an event where 
he saw a shipmate injured by a fall.  As his original claim 
was denied partially due to the lack of a stressor event, 
this evidence is both new and material to the claim.

Next, the July 2008 private psychiatric physician's letter 
diagnosed the Veteran with PTSD, acute stress disorder, and 
insomnia disorder.  As the original claim was also denied due 
to a lack of a current diagnosis, this evidence is also new 
and material to his claim.  

Consequently, the Board finds that the current evidence is 
new and material to the claim under 38 C.F.R. § 3.156(a) and 
his application to reopen the claim for entitlement to 
service connection for an acquired psychiatric disorder, 
diagnosed as PTSD, is granted.   

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

In this case, the Board is granting in full this aspect of 
the appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
need not be further considered.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, diagnosed as PTSD, and the claim is 
reopened.  The appeal is granted to this extent.


REMAND

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
Having reopened the claim for entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, the Board finds that additional development is required 
in order to satisfy VA's obligations under the VCAA.

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2008).  

The Veteran has mentioned a number of stressors, including 
being on constant alert, getting only four hours of sleep, 
being startled by an air compressor, and being on deck 
without a life jacket and observing a friend falling into an 
open hatch while underway in February 1969.  As to the last 
stressor, a deck log from the submarine corroborates that a 
sailor was injured in February 1969 after falling down a 
hatch, and the Veteran's DD-214 indicates that he was on 
board the submarine at that time.  Therefore, the Board finds 
that this stressor has been confirmed.

Although a July 2008 statement from the Veteran's private 
physician diagnosed him with PTSD, the diagnosis does not 
mention the confirmed stressor event.  Rather, the private 
physician indicated only that PTSD was "Vietnam War 
Related."  Therefore, an opinion is needed to establish, by 
medical evidence, a link between his current symptoms and the 
in-service stressor.

As a separate matter, the Board also notes that, while the 
Veteran received proper VCAA notice for new and material 
evidence claims in August 2004, he has not received notice on 
what he must provide to support entitlement to service 
connection for the claim.  Therefore, corrective VCAA notice 
is required.  

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran corrective VCAA notice 
pertaining to the issue of entitlement to 
service connection for an acquired 
psychiatric disorder.  Such notification 
must include the general criteria 
necessary to substantiate a claim for 
service connection as well as the 
requirements to substantiate a claim for 
PTSD in particular.  

2.  Schedule the Veteran for an 
examination to determine whether there is 
a link between his current symptoms and 
the in-service stressor.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  

The examiner is asked to accept the 
Veteran's stressor that he witnessed a 
fellow sailor fall down an open hatch 
while underway.  If PTSD is diagnosed, the 
examiner should specify whether there is a 
link between the current symptomatology 
and that in-service stressor.

If PTSD is not diagnosed, the examiner is 
asked to determine whether a diagnosis of 
an acquired psychiatric disorder (other 
than PTSD) is appropriate.  If so, the 
examiner should express an opinion as to 
whether it is at least as likely as not, 
i.e., a 50 percent probability or greater, 
that any such diagnosed psychiatric 
disorder (other than PTSD) had its 
clinical onset in service or is otherwise 
related to active service.

Complete rationale should be given for all 
opinions reached.

3. Thereafter, re-adjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder.  If the 
decision remains in any way adverse to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
this issue remaining on appeal as well as 
a summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


